DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Eder (DE-29906857-U1) (page and line number reference the translation attached to the last office action) in view of Avery (US-2140932-A).
Regarding claim 1, Eder discloses (figure 1) a grow tube comprising:
a first side (front of 1);
a second side (back of 1), wherein the second side is opposite the first side;
a first end portion (1b);
a second end portion (1c), wherein the second end portion is opposite the first end portion (page 8, [0019], lines 323-325);
1a);
a second edge portion (1d), wherein the second edge portion is opposite the first edge portion (page 8, [0019], lines 323-325; page 9, [0020], lines 343-344);
a first opening (2) extending between the first side and the second side and disposed adjacent to the first edge portion; and
a locking tab (3) disposed on the first and second sides, between the first and second edge portions, and adjacent to the second edge portion, wherein the locking tab includes one or more locking surfaces configured to engage the first side or the second side adjacent to the first opening to retain the first and second edge portions together (see figures 2 and 4) (page 9, [0020]),
wherein the grow tube forms a tubular configuration when the first and second edge portions are releasably secured together by the locking tab.
Eder does not disclose that the first opening is defined by a C-shaped receiving tab. Avery discloses (figure 4) locking tabs (20 and 20a) which interlock with C-shaped receiving tabs (18 and 18a). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Eder with the C-shaped receiving tab as disclosed by Avery for the benefit assembling the formed tubular configuration (Avery: page 3, column 1, lines 58-73).
Regarding claim 3, Eder as modified above in view of Avery teaches a grow tube wherein the locking tab has a stem portion (Eder: 3a) and a main body portion (Eder: 3b), and wherein the locking surface are disposed between the stem portion and the main body portion (Eder: page 10, [0022] – page 11, [0024])
Regarding claim 4, Eder as modified above in view of Avery teaches a grow tube wherein the locking tab has a clamshell shape (Eder: pages 10-11, [0022]).
claim 5, Eder as modified above in view of Avery teaches a grow tube further comprising a second opening (Eder: 2c) extending between the first side and the second side, wherein the second opening is defined by the locking tab and is configured for receiving a receiving tab that defines the first opening. 
 Regarding claim 6, Eder as modified above in view of Avery teaches a grow tube wherein the first opening is one of a plurality of first openings (Eder: 2, 2a, 2b, 2c), and the locking tab is one of a plurality of locking tabs (Eder: 3), and wherein each of the locking tabs is configured to interlock with a respective first opening.
Regarding claim 7, Eder as modified above in view of Avery teaches a grow tube formed of a single-wall material (Eder: page 1, [0001], “sheet material”) (Eder: page 4, [0006], lines 140-141). 
Regarding claim 8, Eder as modified above in view of Avery teaches a grow tub wherein the grow tube is movable between the tubular configuration and a flat configuration (Eder: page 5, [0008], lines 187-188).
Regarding claim 9, Eder as modified above in view of Avery teaches a grow tube further comprising an adjustment mechanism (2a, 2b) configured for adjusting a diameter of the grow tube in the tubular configuration (Eder: page 9, [0019], lines 332-333).
Regarding claim 10, Eder as modified above in view of Avery teaches a grow tub wherein the first opening (Eder: 2) is one of a plurality of first openings (Eder: 2c), and wherein the adjustment mechanism comprises the plurality of first openings (Eder: 2, 2a, 2b, 2c) and the locking tab. 
Regarding claim 21, Eder as modified above in view of Avery teaches a grow tube wherein the second opening (Eder: 2c) is spaced apart from the second end portion (Eder: 1c).
claim 22, Regarding claim 1, Eder discloses (figure 1) a grow tube comprising:
a first side (front of 1);
a second side (back of 1), wherein the second side is opposite the first side;
a first end portion (1b);
a second end portion (1c), wherein the second end portion is opposite the first end portion (page 8, [0019], lines 323-325);
a first edge portion (1a);
a second edge portion (1d), wherein the second edge portion is opposite the first edge portion (page 8, [0019], lines 323-325; page 9, [0020], lines 343-344);
a first opening (2) extending between the first side and the second side and disposed adjacent to the first edge portion; and
a locking tab (3) disposed on the first and second sides, between the first and second edge portions, and adjacent to the second edge portion, wherein the locking tab includes one or more locking surfaces configured to engage the first side or the second side adjacent to the first opening to retain the first and second edge portions together (see figures 2 and 4) (page 9, [0020]), wherein the locking tab has a stem portion (3a) and a main body portion (3b), wherein the locking tab is connected to each of the first and the second side at a fold line (any part along the length of 3a), wherein the stem portion extends between the fold line and the main body portion (see figure 2),
wherein the grow tube forms a tubular configuration when the first and second edge portions are releasably secured together by the locking tab.
Eder does not disclose that the first opening is defined by a C-shaped receiving tab. Avery discloses (figure 4) locking tabs (20 and 20a) which interlock with C-shaped receiving tabs (18 and 18a). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Eder with the C-shaped receiving tab as Avery: page 3, column 1, lines 58-73).
Regarding claim 23, Eder as modified above in view of Avery teaches a grow tube wherein the locking surfaces are disposed between the stem portion and the main body portion (Eder: page 10, [0022] – page 11, [0024]).
Regarding claim 24, Eder as modified above in view of Avery teaches a grow tube wherein the main body portion at least partially defines the locking surfaces, and wherein the locking surfaces are spaced apart from the fold line (wherein the fold line is somewhere along the length of 3a that is not immediately adjacent to 3b)
Regarding claim 25, Eder as modified above in view of Avery teaches a grow tube wherein the stem portion comprises a rectangular shape, and wherein the main body portion comprises a circular shape (Eder: figure 2).
Regarding claim 26, Eder as modified above in view of Avery teaches a grow tube wherein the fold line is parallel to and spaced apart from the locking surfaces (Eder: figure 2).
Regarding claim 27, Eder as modified above in view of Avery teaches a grow tube wherein the locking tab is configured to be folded along the fold line to insert the locking tab into the first opening (wherein the tab is capable of being folded somewhere along the length of 3a to insert the locking tab into the first opening). 
Regarding claim 28, Eder as modified above in view of Avery teaches a grow tube further comprising a second opening (Eder: 2c) extending between the first side and the second side, wherein the second opening is defined by the locking tab and is configured for receiving a receiving tab that Eder: 1c) (Eder: figures 1 and 3).  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eder (DE-29906857-U1) in view of Avery (US-2140932-A) and further in view of Mills (US-8745920-B1).
Regarding claim 11, Eder as modified above in view of Avery does not disclose a grow tube wherein the first and second sides comprise a vent configured to allow airflow through the grow tube. Mills discloses a grow tube wherein the first and second sides comprise a vent (figure 15: 201) configured to allow airflow through the grow tube. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Eder as modified above with the vent as disclosed by Mills for the benefit of lowering the temperature surrounding the plant (Mills: column 1, lines 37-38).
Regarding claim 12, Eder as modified above in view of Avery and Mills teaches a grow tube wherein the vent comprises a flap (205) and an opening (201) (Mills: column 19, lines 60-65).
Regarding claim 13, Eder as modified above in view of Avery and Mills teaches a grow tube wherein the vent comprises a V-shape (Mills: column 10, lines 36-37, “the ventilation hole… shape is not limited to these shapes”).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
pages 8-13, filed February 9, 2022 with respect to the rejection(s) of claim(s) 2 and 5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eder. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MADELINE L DOUGLAS/Examiner, Art Unit 3644                       

/MONICA L BARLOW/Primary Examiner, Art Unit 3644